         Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    DENNIS CARRINGTON, individually and on
    behalf of all others similarly situated,

                               Plaintiff,
          v.
                                                                     OPINION and ORDER
    EXPERIAN HOLDINGS, INC.,
                                                                          19-cv-398-jdp
    CONSUMERINFO.COM, INC.,
    d/b/a EXPERIAN CONSUMER SERVICES, and,
    EXPERIAN INFORMATION SOLUTIONS, INC.,

                               Defendants.


         This is a proposed class action that arises out of an alleged refusal to cancel credit

monitoring services. Plaintiff Dennis Carrington alleges that he never signed up for services

with defendants, but they deducted money from his bank account for several months, even

after he wrote them a letter directing them to cancel the services. Carrington asserts claims

under the Electronic Funds Transfer Act, the Credit Repair Organizations Act, the Wisconsin

Consumer Act, and Wisconsin common law.1

         Defendants have filed motions to: (1) dismiss the case for lack of personal jurisdiction;

(2) dismiss the case for failure to state a claim; (3) strike the class allegations; and (4) sanction

Carrington under Federal Rule of Civil Procedure 11. Dkt. 17 and Dkt. 24. For his part,




1
 Carrington originally asserted additional claims for fraud in the inducement and violations of
the Wisconsin Deceptive Trade Practices Act, but he later filed a notice with the court that he
was “withdrawing” those claims. Dkt. 22. The court construes Carrington’s notice as a motion
for leave to amend his complaint under Federal Rule of Civil Procedure 15 and will grant the
motion. See Taylor v. Brown, 787 F. 3d 851, 857-58 (7th Cir. 2015) (appropriate vehicle for
dismissing less than the entire action is an amended pleading under Federal Rule of Civil
Procedure 15(a)).
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 2 of 16



Carrington filed a motion to strike new arguments raised in defendants’ reply brief in support

of their motion to dismiss, or, in the alternative to accept Carrington’s surreply brief. Dkt. 30.

       The court will grant Carrington’s alternative request to consider his surreply brief. Some

of the arguments Carrington objects to were not new, but the court sees no unfair prejudice to

defendants in considering Carrington’s brief. As for defendants’ motions, the court concludes

that it may exercise personal jurisdiction over defendant Consumerinfo.com, which calls itself

Experian Consumer Services, but that Carrington’s amended complaint doesn’t state a claim

upon which relief may be granted. Carrington doesn’t ask the court for leave to amend, so the

court will dismiss the case with prejudice. That ruling moots defendants’ motion to strike the

class allegations in the amended complaint.

       The court will deny the motion for Rule 11 sanctions. The court isn’t persuaded that

any of Carrington’s claims are legally frivolous.



                                           ANALYSIS

A. Personal jurisdiction

       The court must first decide whether Carrington has shown that the court can exercise

personal jurisdiction over each of the defendants. See Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 584 (1999) (“Personal jurisdiction . . . is an essential element of the jurisdiction of a

district . . . court, without which the court is powerless to proceed to an adjudication.” (internal

quotation marks omitted)). In their motion to dismiss, defendants focus on the requirements

of the Due Process Clause, so the court will do the same.2


2
 Generally, a plaintiff must meet the requirements of both due process and state law. Mobile
Anesthesiologists Chicago, LLC v. Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 443
(7th Cir. 2010. But defendants don’t respond to Carrington’s arguments that jurisdiction is

                                                 2
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 3 of 16



       The Supreme Court has identified two types of personal jurisdiction: general and

specific. There is no serious contention that Carrington has satisfied the requirements of

“general jurisdiction,” which would require him to show that defendants’ operations within

Wisconsin are “so substantial and of such a nature as to justify suit on causes of action arising

from dealings entirely distinct from those activities.” Kipp v. Ski Enter. Corp. of Wisconsin, 783

F.3d 695, 698 (7th Cir. 2015). Carrington says that defendants have “numerous [and]

extensive contacts with the general Wisconsin populace” because their “core business is

collecting and disseminating credit data.” Dkt. 23, at 7. But Carrington cites no authority for

the view that the type of contacts he identifies would make defendants “essentially at home”

in Wisconsin. Kipp, 783 F.3d at 698. It is well established that a “corporation’s continuous

activity of some sorts within a state . . . is not enough to support the demand that the

corporation be amenable to suits unrelated to that activity.” Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 927 (2011). Under Carrington’s view, each of the defendants

could be sued for any reason in any state in the country.

       The real question is whether the court has “specific jurisdiction,” which requires the

plaintiff to show that the defendant has “purposefully directed” conduct related to the

plaintiff’s claim at the forum state. See Curry v. Revolution Labs., LLC, 949 F.3d 385, 398 (7th

Cir. 2020).3 To satisfy that requirement, Carrington relies on his allegation that “Experian




proper under multiple provisions of Wisconsin’s long-arm statute. See Dkt. 23, at 12–16. Issues
related to personal jurisdiction can be waived, see Relational, LLC v. Hodges, 627 F.3d 668, 672
(7th Cir. 2010), so defendants’ “failure to grapple with these issues . . . results in waiver.” Lee
v. Ne. Illinois Reg’l Commuter R.R. Corp., 912 F.3d 1049, 1054 (7th Cir. 2019).
3
 If the plaintiff makes that showing, the burden shifts to the defendant to show that an exercise
of jurisdiction would “offend traditional notions of fair play and substantial justice.” Curry,
949 F.3d at 402 (internal quotation marks omitted). But defendants don’t discuss that

                                                3
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 4 of 16



intentionally deducted funds from Carrington’s Wisconsin checking account after Carrington

had directly informed Experian that they were no longer authorized to do so and any prior

authorization had been revoked.” Dkt. 23, at 11 (citing Dkt. 11, ¶¶ 39–47).

       Defendants contend that Carrington’s allegation is insufficient for two reasons. First,

they say that their alleged conduct wasn’t purposeful because they couldn’t determine based

on the information that Carrington provided that they were wrongfully deducting money from

Carrington’s account. Citing a declaration accompanying their reply brief, defendants say that

Carrington never had an account with them, but someone else had stolen his payment

information to open an account under a different name. Because Carrington didn’t provide his

payment information when he first complained about the deductions, defendants had no way

of confirming Carrington’s allegations. Dkt. 26.

       This declaration doesn’t help defendants because they are confusing personal

jurisdiction with the merits and purposeful conduct with wrongful conduct. Defendants don’t

deny that they knew that they were deducting money from a Wisconsin account. It is well

established that commercial gain from a state on a matter closely related to the plaintiff’s claim

is enough to show purposeful direction. See, e.g., Curry, 949 F.3d at 399 (sales to state

residents). Carrington must prove that the conduct was unlawful to prevail on his claims, but

that’s not necessary to show that he is entitled to bring the suit in Wisconsin.

       Second, defendants say that Carrington has improperly grouped all of the defendants

together, repeatedly referring to them in his complaint simply as “Experian” or “defendants”

without identifying each defendant’s contacts with the state. Carrington says that it doesn’t




requirement, so they have forfeited that issue as well.


                                                4
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 5 of 16



matter because the three defendants are “affiliated.” Dkt. 23, at 16. But the general rule is that

a plaintiff must established personal jurisdiction independently over each defendant, even in

cases involving closely affiliated companies such as parents and subsidiaries. See KM Enterprises,

Inc. v. Global Traffic Technologies, Inc., 725 F.3d 718, 733–34 (7th Cir. 2013). The contacts of

one defendant may not be imputed to another defendant unless the plaintiff can show that it

would be appropriate to pierce the corporate veil, id., something that Carrington hasn’t tried

to show in this case.

       Carrington says that he sued all three defendants, not because he believes all three are

responsible for deducting money from his account, but because he doesn’t know which of the

three is responsible. Before he filed this lawsuit, the information he had received simply referred

to “Experian” without identifying which entity was involved. Defendants say that’s just too

bad because “it is Plaintiff’s burden to demonstrate the existence of personal jurisdiction at

this stage.” Dkt. 29, at 8. But defendants don’t explain how Carrington would do that without

discovery. Defendants say that the court shouldn’t authorize discovery so that Carrington can

go on a “fishing expedition,” id., but this isn’t a situation in which it is speculative to believe

that the court may exercise jurisdiction over one of the defendants. After all, there is no dispute

that one of the three defendants took Carrington’s money.

        Fortunately, the court need not pause the case to allow for jurisdictional discovery

because it is reasonable to infer from defendants’ reply submissions that it was defendant

Experian Consumer Services that deducted money from Carrington’s account. Defendants say

that Consumer Services is the only one of the three entities that offers credit monitoring

services, which was the alleged purpose of the deduction. Dkt. 29, at 5 (citing Dkt. 26 and

Dkt. 27). And the declaration accompanying defendants’ reply brief was provided by an


                                                5
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 6 of 16



executive for Consumer Services. See Dkt. 26. The executive states that Carrington’s “payment

information had been associated with another ECS [Experian Consumer Services] account.”

Id., ¶ 11. That is more than sufficient to support an exercise of personal jurisdiction over

Consumer Services at this stage of the case. See Curry, 949 F.3d at 392–93 (plaintiff need only

make “prima facie” showing of personal jurisdiction if court considers motion to dismiss

without an evidentiary hearing).

       Carrington filed a 20-page surreply brief challenging many of defendants’ assertions in

their reply brief, see Dkt. 30, but Carrington didn’t dispute defendants’ evidence that Consumer

Services is the only one of the defendants that provides credit monitoring services or that his

payment information was associated with a Consumer Services account. And Carrington

doesn’t identify any basis to believe that one of the other two entities was involved in deducting

money from his account.

       So the court concludes that it may exercise personal jurisdiction over Consumer Services

but will dismiss the other two defendants for lack of personal jurisdiction. For the remainder

of the opinion, the court will refer to Consumer Services as simply “Experian” and will disregard

arguments related to the other two defendants except where noted.

B. Failure to state a claim

       1. Electronic Fund Transfers Act

       Carrington alleges in his complaint that Experian violated the Electronic Fund Transfers

Act (EFTA) by “initiat[ing] electronic funds transfers from Plaintiff’s account with US Bank”

without his authorization, in violation of 15 U.S.C. § 1693e(a). Dkt. 11, ¶ 77. Carrington relies

on the first sentence of that provision, which states: “A preauthorized electronic fund transfer

from a consumer’s account may be authorized by the consumer only in writing, and a copy of


                                                6
         Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 7 of 16



such authorization shall be provided to the consumer when made.” “A preauthorized electronic

fund transfer” is “an electronic fund transfer authorized in advance to recur at substantially

regular intervals.” 15 U.S.C. § 1693a(10). Carrington’s argument is straightforward: Experian

violated § 1693e(a) because it didn’t obtain written authorization from Carrington before

making monthly deductions from his account for credit monitoring services.

         Experian contends that the EFTA claim is untimely because Carrington didn’t bring it

“within one year from the date of the occurrence of the violation.” 15 U.S.C. § 1693m(g).

Carrington alleges in his complaint that Experian first initiated an electronic transfer without

his consent on April 30, 2018, Dkt. 11, ¶ 27, but Carrington didn’t file the lawsuit until May

15, 2019, more than a year later.4 Although a statute of limitations is an affirmative defense, a

court may grant a motion to dismiss an untimely claim if it is clear from the face of the

complaint that the defense applies. See O'Gorman v. City of Chicago, 777 F.3d 885, 889 (7th Cir.

2015).

         Carrington contends that dismissal isn’t appropriate for three reasons, but none of them

save the claim. First, he says that only the first unauthorized transfer is outside the limitations

period, and he cites three cases in which courts have held that each transfer triggers a new

statute of limitations. See Gunter v. United Fed. Credit Union, No. 315CV00483MMDWGC,

2018 WL 4286181, at *4 (D. Nev. Sept. 7, 2018); Vehec v. Asset Acceptance, LLC, No. CV 15-

1035, 2016 WL 4995066, at *3 (W.D. Pa. Aug. 8, 2016); Diviacchi v. Affinion Grp., Inc., No.

CIV.A. 14-10283-IT, 2015 WL 3631605, at *8 (D. Mass. Mar. 11, 2015). But Carrington

ignores the fact that this court and the majority of other courts have rejected that view:


4
 Carrington filed an amended complaint on September 25, 2019, but both sides assume that
the amended complaint relates back to May 15, so the court will make the same assumption.


                                                7
        Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 8 of 16



              Although the Seventh Circuit has not addressed the precise issue,
              most district courts that have considered the EFTA statute of
              limitations have concluded that the limitation period is triggered
              when a financial institution makes a first unauthorized transfer or
              charges an overdraft fee . . . . Although the consumer is
              financially injured with each transfer, the basis of the wrongful
              conduct is the failure to obtain proper authorization in the first
              instance. The EFTA claim based on such conduct is fully
              consummated when the first unauthorized transfer is made.

Domann v. Summit Credit Union, No. 18-cv-167-slc, 2018 WL 4374076, at *9–10 (W.D. Wis.

Sept. 13, 2018) (citations omitted). Carrington doesn’t offer any reason for departing from the

conclusion in Domann in this case, so the court will follow that decision.

       Second, Carrington includes a sentence in his opposition brief in which he says that

“this case was filed less than a year from the end of the month when Carrington would have

actually received the first bank statement identifying the charges.” Dkt. 23, at 25. Carrington

doesn’t elaborate on this point or cite any authority for why it matters. As noted above,

§ 1693m(g) requires the plaintiff to bring a claim “within one year from the date of the

occurrence of the violation,” not within one year of receiving a bank statement showing a

transfer.

       Carrington may mean to contend that the court should apply the “discovery rule,”

under which the statute of limitations runs from the date that the plaintiff discovered his

injury. But the Supreme Court has rejected the application of a “general” discovery rule for

statutory violations and specifically rejected it in the context of claims under the Fair Debt

Collection Practices Act, which uses language nearly identical to EFTA. See 15 U.S.C.

§ 1692k(d) (FDCPA action “may be brought . . . within one year from the date on which the

violation occurs”); Rotkiske v. Klemm, 140 S. Ct. 355, 360 (2019) (“It is not our role to second-

guess Congress’ decision to include a ‘violation occurs’ provision, rather than a discovery


                                               8
        Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 9 of 16



provision.”). So Carrington hasn’t shown that the court should apply the discovery rule in this

case.

        Carrington’s third argument is somewhat hard to follow, but the court understands him

to be contending that the first transfer wasn’t a “violation” of EFTA because it was “authorized”

by the third-party who stole Carrington’s identity. Dkt. 23, at 25. According to Carrington, it

was only after Carrington wrote to Experian in August 18, 2018, and instructed Experian to

cancel the credit monitoring services that the later transfers became “unauthorized.” Because

August 2018 is within the limitations period, Carrington believes that his claim is timely.

        The court need not resolve this argument because, even if the court were to agree with

Carrington, that would create a different problem, as Experian contends. As noted above,

Carrington’s claim is based on the first sentence of § 1693e(a), which requires advance written

consent from the consumer for a transfer that is to occur at regular intervals. If, as Carrington

contends, Experian did have written consent to initiate a preauthorized electronic fund transfer,

then his claim is about stopping payment or revoking consent rather than failing to obtain

consent in the first instance, so the first sentence of § 1693e(a) simply doesn’t apply. In other

words, the first sentence of § 1693(a) doesn’t require consent for each transfer, only the first

transfer.

        Carrington concedes in another section of his response brief that claims to stop payment

arise under the second sentence of § 1693e(a): a “consumer may stop payment of a

preauthorized electronic fund transfer by notifying the financial institution orally or in writing

at any time up to three business days preceding the scheduled date of such transfer.” As the

text indicates and Carrington acknowledges, claims for a failure to stop payment may only be

brought against a “financial institution.” See Dkt. 23, at 21–22; Miller v. Interstate Auto Grp.,


                                                9
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 10 of 16



Inc., No. 14-cv-116-slc, 2015 WL 1806815, at *3–4 (W.D. Wis. Apr. 21, 2015). And

Carrington doesn’t dispute Experian’s contention that it isn’t a “financial institution” under

the statutory definition, so Carrington can’t prevail on a claim for a failure to stop payment. If

Carrington means to contend that he was revoking consent rather than stopping payment, he

fails to cite a provision of EFTA that would cover that situation.

       The court concludes that Carrington has failed to state a claim under EFTA.

       2. Credit Repair Organizations Act

       Carrington says that Experian violated two provisions of the Credit Repair

Organizations Act (CROA), 15 U.S.C.A. § 1679b(a)(4) and § 1679e(3). Experian challenges

Carrington’s claims under both provisions.

           a. Section 1679b(a)(4)

       The court begins with the text of the provision:

               No person may . . . engage, directly or indirectly, in any act,
               practice, or course of business that constitutes or results in the
               commission of, or an attempt to commit, a fraud or deception on
               any person in connection with the offer or sale of the services of
               the credit repair organization.

15 U.S.C. § 1679b(a)(4). Experian contends that Carrington can’t satisfy multiple parts of this

provision. Specifically, Experian says that: (1) Carrington hasn’t alleged that it provides the

“services of a credit repair organization”; and (2) Carrington hasn’t identified any “fraud or

deception” committed by Experian. The court agrees with Experian’s first contention, so it isn’t

necessary to consider the second.

       The term “credit repair organization” is defined in 15 U.S.C.A. § 1679a(3). It means

               any person who uses any instrumentality of interstate commerce
               or the mails to sell, provide, or perform (or represent that such
               person can or will sell, provide, or perform) any service, in return


                                               10
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 11 of 16



                  for the payment of money or other valuable consideration, for the
                  express or implied purpose of—

                  (i) improving any consumer's credit record, credit history, or
                  credit rating; or

                  (ii) providing advice or assistance to any consumer with regard to
                  any activity or service described in clause (i).

       Experian points out that Carrington doesn’t allege in his complaint that Consumer

Services is a “credit repair organization.” Rather, he alleges only that defendant Experian

Information Solutions is a credit repair organization because it advertises a service called

“Experian Boost” to help consumers raise their credit scores.

       Carrington doesn’t respond directly to Experian’s argument. Instead, he includes a line

in his opposition brief that the services advertised by Information Solutions are “performed”

by Consumer Services, without explaining what he means by that. Dkt. 23, at 27. If Carrington

means to allege that Consumer Services is responsible for the “Experian Boost” service, that

claim would fail because Carrington doesn’t allege that he was charged for that service. In fact,

the advertisement Carrington cites says that “Experian Boost” is free, Dkt. 11, ¶ 17, and

Carrington doesn’t allege otherwise. Section 1679a(3) states that an entity is not a credit repair

organization unless it offers credit repair services “in return for the payment of money or other

valuable consideration.” So Carrington can’t point to a free service to satisfy the requirements

of the statute.

       In his surreply brief, Carrington includes a confusing sentence in which he says that it

doesn’t matter that “Experian Boost” is free because it “only underscores the fraudulent nature

of Experian’s business practices—effectively bundling services together and inducing consumers

into paying for services that they do not actually want and end up unable to cancel.” Dkt. 30-1,

at 8. Again, Carrington doesn’t explain what he means by this, and he doesn’t identify any

                                                 11
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 12 of 16



other credit repair services that are “bundled” with Experian Boost. By failing to develop this

argument, Carrington has forfeited it. See Lee, 912 F.3d at 1054.

       Carrington includes another line in his opposition brief in which he says that he

“assum[es]” that Consumer Services’ credit monitoring services would qualify Consumer

Services as a credit repair organization, without explaining what that assumption is based on.

In his surreply brief, Carrington relies heavily on Helms v. Consumerinfo.com, Inc., 436 F. Supp.

2d 1220 (N.D. Ala. 2005), in which the court held that Consumer Services was a credit repair

organization. But the court in Helms relied on advertisements from that time in which

Consumer Services marketed credit repair services and then charged money for them. Id. at

1230–31. Carrington doesn’t include similar allegations in his complaint or his briefs, so Helms

isn’t useful. Carrington can’t rely on a case from 15 years ago to fill in the gaps of his own

pleadings. At the least, Carrington must explain why he believes that the credit monitoring

services offered by Experience now qualify under § 1679a(3). Carrington hasn’t done that, so

he has failed to state a claim under § 1679b(a)(4).

           b. Section 1679e(3)

       This provision states:

              Any consumer may cancel any contract with any credit repair
              organization without penalty or obligation by notifying the credit
              repair organization of the consumer's intention to do so at any
              time before midnight of the 3rd business day which begins after
              the date on which the contract or agreement between the
              consumer and the credit repair organization is executed or would,
              but for this subsection, become enforceable against the parties.

15 U.S.C.A. § 1679e(3).




                                               12
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 13 of 16



       Consumer Services contends that Carrington’s claim under § 1679e(3) fails for the same

reason as his claim under § 1679b(a)(4): Experian is not a “credit repair organization.” The

court has already considered that that issue and need not do so again.

       Experian raises a second contention that is even more straightforward: Carrington

doesn’t allege that he had a contract with Experian. Rather, Carrington alleges that he was

charged because “an unauthorized third party registered for services provided by Experian.”

Dkt. 11, ¶ 33. Section 1679e(3) only applies to attempts to “cancel any contract,” so the

absence of a contract is fatal to this claim.

        Carrington says almost nothing about this claim in any of his briefs. He includes one

sentence in his opposition brief in which he says, “even if Carrington did not originally

authorize the third-party to obtain services from Experian at his expense, he certainly could

have ratified it at some later date. See, Restatement (Third) Agency Ch. 4.” Dkt. 23, at 29. But

it is not clear what point Carrington is making. Carrington doesn’t allege that he ever “ratified”

a contract with Experian, so it is simply irrelevant whether he “could have” done so.

       The court will dismiss this claim as well.

       3. Wisconsin Consumer Act

       Carrington’s claim under the Wisconsin Consumer Act (WCA) is based on the same

conduct as the other claims: Experian’s failure to obtain his authorization before deducting

money from his bank account and its subsequent refusal to stop the deductions after

Carrington complained. Carrington relies on Wis. Stat. § 427.104(1)(j), which states: “In

attempting to collect an alleged debt arising from a consumer credit transaction or other

consumer transaction . . . where there is an agreement to defer payment, a debt collector may




                                                13
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 14 of 16



not . . . [c]laim, or attempt or threaten to enforce a right with knowledge or reason to know

that the right does not exist.”

       Carrington doesn’t respond to Experian’s contention that he hasn’t identified a debt

that arose out of “an agreement to defer payment,” which is one of the requirements of

§ 427.104(1)(j). Carrington says that he doesn’t need his own agreement with Experian

because his claim “aris[es] from” the agreement of the third party that used Carrington’s

payment information. But this misses Experian’s more general point, which is that the credit

monitoring services don’t involve an agreement to defer payment; they are simply a purchase

of services that can be cancelled at any time. See Berndt v. Fairfield Resorts, Inc., 337 F. Supp. 2d

1120, 1134 (W.D. Wis. 2004). Even in his surreply brief, Carrington doesn’t address this issue,

so the court concludes that Carrington has forfeited it. See Stransky v. Cummins Engine Co., Inc.,

51 F.3d 1329, 1335 (7th Cir. 1995) (“[W]hen presented with a motion to dismiss, the

nonmoving party must proffer some legal basis to support his cause of action. The federal courts

will not invent legal arguments for litigants.”).

       4. Unjust enrichment

       A claim for unjust enrichment has three elements: (1) the plaintiff conferred a benefit

upon the defendant; (2) the defendant had an appreciation or knowledge of the benefit; and

(3) the defendant accepted or retained the benefit under circumstances making it inequitable

for the defendant to retain the benefit without payment of its value. Buckett v. Jante, 2009 WI

App 55, ¶ 9, 316 Wis. 2d 804, 812, 767 N.W.2d 376, 380. Experian seeks dismissal of this

claim for the simple reason that Carrington hasn’t alleged that Experian has retained any

money it deducted from Carrington’s account. Carrington doesn’t contradict that assertion or

otherwise respond to it, so the court will dismiss this claim.


                                                 14
       Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 15 of 16



       5. Injunctive and declaratory relief

       Carrington identifies requests for injunctive and declaratory relief as separate “counts”

in his complaint, but that’s inaccurate. A request for relief isn’t a claim; it’s a remedy in the

event that the plaintiff proves his claim. Selective Ins. Co. of S. Carolina v. City of Paris, 769 F.3d

501, 508 (7th Cir. 2014). The court is dismissing all of Carrington’s claims, so his requests for

injunctive and declaratory relief are moot.

       6. Leave to amend

       Experian asks the court not to grant Carrington leave to amend his complaint because

Carrington has already amended his complaint once, and because allowing him to do so again

would be futile. Carrington doesn’t respond to this argument, and he doesn’t ask the court for

leave to amend. The court construes Carrington’s silence as a concession that the flaws in his

complaint cannot be corrected with additional allegations, so the court will dismiss the case

with prejudice.

C. Sanctions

       Experian seeks sanctions under Rule 11 on the ground that all of Carrington’s claims

are frivolous. See Royce v. Michael R. Needle P.C., 950 F.3d 939, 957 (7th Cir. 2020) (“The rule

is principally designed to prevent baseless filings.” (internal quotation marks omitted)).

Carrington’s amended complaint doesn’t state any claim upon which relief may be granted,

but a claim is not frivolous merely because it is unsuccessful. Consumer protection law in this

area is subtle and not fully developed. The court isn’t persuaded that any of Carrington’s claims

were devoid of even arguable merit, so the court will deny this motion.




                                                 15
Case: 3:19-cv-00398-jdp Document #: 36 Filed: 06/29/20 Page 16 of 16



                                    ORDER

IT IS ORDERED that:

1. Plaintiff Dennis Carrington’s “notice of withdrawal of claims,” Dkt. 22, is construed
   as a motion to amend the complaint to dismiss Carrington’s claims under the
   Wisconsin Deceptive Trade Practices Act and Wisconsin common law for fraud in
   the inducement, and the motion is GRANTED.

2. Carrington’s motion to strike defendants’ reply brief, Dkt. 30, is DENIED, but
   Carrington’s alternative request for leave to file a surreply, Dkt. 30, is GRANTED.

3. Defendants’ motion to dismiss for lack of personal jurisdiction, Dkt. 17, is
   GRANTED as to defendants Experian Holdings, Inc. and Experian Information
   Solutions, Inc., but the motion is DENIED as to defendant Consumerinfo.com.

4. Defendants’ motion to dismiss for failure to state a claim, Dkt. 17, is DENIED as
   moot as to Experian Holdings and Experian Information Solutions but GRANTED
   as to Consumerinfo.com.

5. Defendants’ motion to strike the class allegations, Dkt. 17, is DENIED as moot.

6. Defendants’ motion for sanctions, Dkt. 24, is DENIED.

7. The clerk of court is directed to enter judgment and close this case.

Entered June 29, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       16
